Mr. ¿Justice Peinberg delivered the opinion of the court. Defendant appeals from a judgment of $173.34 in favor of plaintiff for damage to plaintiff’s automobile. The case was tried without a jury. The amount of the claim is small, but the principle of law involved is of far-reaching importance. The case was tried upon a stipulation of facts, which discloses that on March 18, 1946, about 10 o’clock in the forenoon, defendant drove his automobile to a place of business located at 2460 North Pulaski Road in Chicago, where he stopped his car and parked it. He left his automobile unlocked and the key in the ignition. After calling on his customer, he came out and found his automobile missing. It had been stolen, and the thief, while later driving it, collided with plaintiff’s automobile on Belden avenue in Chicago between the 3400 and 3500 block, where plaintiff’s automobile was parked. The sworn statement of defense filed to the claim of plaintiff admitted that on March 18, 1946, the defendant parked his car at the stated address, and when he returned for his car found it had been stolen and driven away by a thief; that said thief “then” drove the defendant’s said automobile over various streets in said City of Chicago unknown to .the defendant; that said thief drove defendant’s automobile along and upon West Belden avenue between the blocks 3400 and 3500 in said city, and “then and there” had a collision with defendant’s automobile and the plaintiff’s automobile.  We fix the place of the accident as approximately 6½ city blocks from the place where the car was stolen, by taking judicial notice of the general ordinances of the City of Chicago, ch. 51, par. 48a, § 1, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 107.122]. It appears from the map made a part of the Chicago zoning ordinance and from the ordinance appearing in ch. 30, § 4 of the Municipal Code, Í939, that North Pulaski Boad is a north and south street 4000 west, while Belden avenue is an east and west street between 2300 and 2400 north. The block numbers included in the stipulation of facts and the map referred to establish the distance mentioned between, the place of theft and the place of accident. The close proximity of the place of accident to the place of theft, and the fair inference to be drawn from the stipulation of facts together with the admission in the quoted portion of defendant’s sworn statement of defense, convince us that the accident happened during the flight of the thief from the scene of the theft. Defendant has not suggested or argued upon this appeal that the accident did not occur during the flight of the thief. His position here is based entirely upon the ground that the tortious act of the thief was the independent, intervening, direct and proximate cause of the accident and not the alleged violation of the statute; that the statute did not intend to make the owner of a car liable for the tortious act of a thief. The right to recover is predicated upon the violation of § 92 (a), par. 189, ch. 95½, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 85.221, subpar. (a)], the perti-* nent provision of which is: “No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition and removing the key, ...” The precise question here presented has not heretofore been decided in this State so far as our search discloses, and no reported case in this State has been cited by counsel, except Moran v. Borden Co., 309 Ill. App. 391. We find a conflict of authority upon this question in the various jurisdictions, and in Massachusetts the decisions of the Supreme Court upon this question are, in our opinion, irreconcilable. Moran v. Borden Co. involved a violation of this statute, but it did not involve the act of a thief driving off with the car. The injury resulted from tampering with the car by children, who had been loitering around the automobile and whom the driver of the car had seen and- should have known were likely to meddle with his car. He left the car unattended in the alley, with the key in the ignition, and while absent, one of the children succeeded in setting the car in motion, injuring one of the other children. This court', in speaking of proximate cause, at page 394 quoted from Wintersteen v. National Cooperage & Woodenware Co., 361 Ill. 95: “The intervention of independent, concurrent or intervening forces will not break the causal connection if the intervention of such independent force was itself probable and foreseeable.” In Elgin, A. & S. Traction Co. v. Wilson, 217 Ill. 47, a switchman left a switch unlocked, and it was opened by a trespasser, which brought about the collision. The court at page 52 said: “That a collision was caused by the tortious act of a stranger could have no effect to relieve the common carrier from responsibility to an injured passenger, if the failure of the carrier to do that which human foresight and forethought would have suggested presented the opportunity for the commission of the tortious act.” (Italics ours.) In City of Joliet v. Shufeldt, 144 Ill. 403, it was said the court deduced from the authorities the general doctrine is that it was not a defense to an action for injuries occurring by reason of the negligent act of the defendant, that the negligence of a third person, or an inevitable accident, or that an inanimate thing contributed to cause the injury to the plaintiff, if the negligence of the defendant was an efficient cause, without which the injury would not have occurred. To the same effect, Lotesto v. Baker, 246 Ill. App. 425. Boss v. Hartman, U. S. C. C. A., 139 F. (2d) 14, (certiorari denied by the Supreme Court, 321 U. S. 790), is directly in point. In that case an ordinance similar to our statute was violated. The driver of the car, an employee of appellee, parked it upon a public street, leaving the key in the ignition. Another stole the car and, while driving it, injured the plaintiff. The same defense was interposed as here. The court said: “Violation of an ordinance intended to promote safety is negligence. If by creating the hazard which the ordinance was intended to avoid it brings about the harm which the ordinance was intended to prevent, it is a legal cause of the harm. This comes only to saying that in such circumstances the law has no reason to ignore and does not ignore the causal relation which obviously exists in fact. The law has excellent reason to recognize it, since it is the very relation which the makers of the ordinance anticipated. . . . The evident purpose of requiring motor vehicles to be locked is not to prevent theft for the sake of owners or the police, but to promote the safety of the public in the streets. An unlocked motor vehicle creates little more risk of theft than an unlocked bicycle, or for that matter an unlocked house, but it creates much more ' risk that meddling by children, thieves, or others will result in injuries to the public. The ordinance is intended to prevent such consequences. Since it is a safety measure, its violation was negligence. This negligence created the hazard and thereby brought about the harm which the ordinance was intended to prevent. It was therefore a legal or ‘proximate’ cause of the harm. . . . The fact that the intermeddler’s conduct' was itself a proximate cause of the harm, and was probably criminal, is immaterial. . . . The rule we are adopting tends to make the streets safer by discouraging the hazardous conduct which the ordinance forbids. It puts the burden of the risk, as far as may be, upon those who create it. Appellee’s agent created a risk which was both obvious and prohibited. Since appellee was responsible for the risk, it is" fairer to hold him responsible for the harm than to deny a remedy to the innocent victim.” (Italics ours.) The Ross case expressly overruled its decision made 27 years previously in Squires v. Brooks, 44 App. D. C. 320. The court said of Squires v. Brooks: “We cannot reconcile that decision with facts which have become clearer and principles which have become better established than they were in 1916, and we think it should be overruled.” v The same court in Shaff v. Claxton, 144 F. (2d) 532, followed its reasoning in Ross v. Hartman, even though it did not'involve a violation of the ordinance, since the owner did not park the car upon the public street, in violation of the ordinance, but parked it in a parking lot next to a restaurant, with the key in the ignition. A stranger drove off with the truck and injured plaintiff. It was held that even without the ordinance it was a question of fact for the jury as to whether the negligence of defendant, combined with that of the thief, under such circumstances, was the proximate cause of the accident. The Supreme Court of Massachusetts in Malloy v. Newman, 310 Mass. 269, sustained the right to recover under circumstances where the owner of the car, in violation of the registration statute of Massachusetts, illegally drove and then parked his car on one of the public streets of Boston, leaving the car unlocked, with the key in the ignition. A thief drove off the car and killed a pedestrian. The same defense was there raised that the violation of the statute was not the proximate cause of the accident, but the independent, intervening act of the thief was the direct and proximate cause. In disposing of this contention, the court said: “A consequence of the violation of any statute imposing a criminal liability is that such violation is evidence of negligence of the violator ‘as to all consequences that the statute was intended to prevent.’ (Italics ours.) At page 275 the court said : 11 The intervening negligence of Hart [the thief] which contributed to the accident did not necessarily break the causal connection between the negligent conduct of the defendant and an injury occurring to a traveller on the highway while his motor vehicle was being operated by Hart. In order to find the defendant liable it was not necessary that he should have foreseen that his negligent conduct would be followed by the negligence of another in the operation of the vehicle. The ‘intervening negligence of a third person, which contributes to an injury, does not necessarily break the causal connection between the conduct of an earlier wrongdoer and the injury. A causal connection may nevertheless be found, either on the theory of Burke v. Hodge, 217 Mass. 182, that the negligence of the earlier wrongdoer remained a dangerous force until the negligence of the later wrongdoer concurred and combined with it to cause injury, or on the theory of Lane v. Atlantic Works, 111 Mass. 136 . . . that the earlier wrongdoer ought to have foreseen that his negligence would be followed by negligence of another resulting-in injury. . , .’ Morrison v. Medaglia, 287 Mass. 46, 49; Leahy v. Standard Oil Co. of New York, 224 Mass. 352, 361.” The court in that case distinguished Slater v. T. C. Baker, 261 Mass. 424, and in effect overruled it, yet the same court in Sullivan v. Griffin, 318 Mass. 359, four years later, without any attempt to distinguish Malloy v. Newman, and only referring to it as a case involving an unregistered automobile, squarely overruled Malloy v. Newman. In the Sullivan case it is said that Malloy v. Newman did not overrule Slater v. T. C. Baker. With this statement we cannot agree. In our judgment, a study of the two cases convinces us that Malloy v. Newman in effect does overrule Slater v. T. C. Baker. Thus may be observed the conflict of decisions in the Supreme Court of Massachusetts on this question. Castay v. Katz & Besthoff, 148 So. 76 (La. App.), denied a recovery in a case where no violation of any ordinance or statute was shown to be involved, and held that when a motor vehicle, left unattended, was stolen, that the negligence of the defendant, under the circumstances, was not the proximate cause of the accident but that intervening act of the thief was the proximate cause. In Maggiore v. Laundry & Dry Cleaning Service, 150 So. 394 (La. App.), the same court of Louisiana, where the alleged negligence was predicated upon a violation of the ordinance requiring the withdrawal of the . key from the switch when the electric-driven vehicle was left unattended, and where the plaintiff, and a friend of his to help him, undertook to move the electric delivery truck and thereby started its power, resulting in injury to plaintiff, said: “It cannot be said that there was no causal connection between the fact that the key was left in place and the fact that later the motor started. A violation of a statute enacted for the safety of life or limb necessarily has the relationship of cause to effect where the final effect is such as could not have occurred had the statute not been violated.” Our statute in relation to the regulation of traffic is entitled (par. 98) a “Uniform Act Regulating Traffic on Highways,” approved July 9,1935. It is a comprehensive act of which the quoted portion, § 92a, is a part. A reading of the entire act leads to but one conclusion. It is designed in the main to protect the public safety. Paragraph 118, § 21, of the act provides', unless otherwise declared in the act, that “it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this Act.” Paragraph 234, § 137, of the act provides various penalties for such misdemeanors, which would include a violation of the quoted portion of § 92a. Paragraph 388a of ch. 38, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 37.335], makes the stealing of a motor vehicle a felony, with imprisonment in the penitentiary of not less . than one year and no more than twenty years.  If the legislature intended that the public safety be protected against the tampering with or stealing of a motor vehicle, and the possible reckless driving of such ears, to prevent which, so far as possible, they require the owner of the car when leaving it unattended to lock the ignition and remove the key from the ignition or switch, then there is imposed upon the owner of the car a duty to reasonably foresee the consequence of his negligence, that being one of the tests of proximate cause. He should not be permitted to say that he could not reasonably foresee that by leaving the key in the ignition, one might tamper with or steal the. car and become reckless in its operation, causing damage. Certainly the.provision of the statute was not to protect the owner of the car against theft but was a safety measure intended to protect the public. Ross v. Hartman; Moran v. Borden Co. He is required by all rules of common sense and reason to know that a thief, in his effort to escape from the scene of the theft, may have no greater regard for traffic lights or traffic regulations than he had for the criminal statute, making it a felony to steal the car. He must foresee that the thief who steals his car will not be concerned, when fleeing from the scene of the theft, about the rule of care and diligence in driving the car, which a driver is required under the law to exercise.  In construing the meaning of an act and the •intent of the Legislature in enacting it, our Supreme Court has said in Theo. B. Robertson Products Co., Inc. v. Nudelman, 389 Ill. 281; “We believe this to be the true intent of the General Assembly as indicated by the act itself and by the practice which is a matter of common knowledge, as to which courts are not presumed to be more ignorant than other people.” (Italics ours.) No previous statutory provision required the owner of a horse-driven carriage or buggy, when left unattended on the public highway, to securely lock it against theft or movement .by unauthorized persons. The danger to the public safety was not so grave and imminent in the horse and buggy days as with the advent of the automobile, steadily increasing in number by the thousands. The courts must keep pace with scientific development and recognize the increasing hazards to the safety of the public. When considering present hazardous conditions confronting the public, against which the legislature aims to provide protection, courts should not rigidly adhere to a legal interpretation of proximate cause applied to conditions and circumstances prevailing many years ago, if to do so would do violence to the intention of the legislature. This is exactly what was observed in Ross v. Hartman, when they overruled the holding of that court made 27 years previously in Squires v. Brooks.  Proximate cause has been a fertile field for contrariety of opinion. In determining whether the negligence involved in the violation of the statute is the proximate cause of the resulting injury, a statute may by its obvious intent enlarge upon the general definition of proximate cause. As was so aptly said by the U. S. C. C. A. (7th Circuit), speaking through Mr. Justice Evans, in Eglsaer v. Scandrett, 151 F. (2d) 562, in construing the provision of the Federal Employers’ Liability Act: “No phase of negligence law offers greater resistance to logical treatment than the much discussed question of proximate cause.... . . . It is not strange that attempts to frame an accurate and comprehensive - definition of the term ‘proximate cause’ have not been successful. It has been spoken of as an ‘efficient’ cause; as a cause ‘without which the injury would not have occurred,’ as a ‘direct’ or ‘dominant’ cause. . . . Under the old concept of proximate cause, that cause must have been direct, the complete, the responsible, the efficient cause of the injury. Contributing and remotely related causes were not sufficient. Now, if the negligence of the railroad has ‘ causal relation, ’— if the injury or death resulted ‘in part’ from defendants’ negligence, there is liability. The words ‘in part’ have enlarged the field or scope of proximate causes — in these railroad injury cases. These words suggest that there may be a plurality of causes, each of which is sufficient to permit a jury to assess a liability.” The reasoning in Ross v. Hartman, Shaff v. Claxton, Malloy v. Newman, Maggiore v. Laundry & Dry Cleaning Service, and Moran v. Borden Co. is sound and should be followed. The judgment of the municipal court is accordingly affirmed. Judgment affirmed. Ó’Connor, J., concurs.